Citation Nr: 0003073	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-37 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1965 to June 
1969.  He also had a period of active duty from May 1, 1992, 
to May 9, 1992, as a member of the Army National Guard in 
California.  

This case was previously before the Board in October 1996 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.  

The claim for an increased rating for bilateral hearing loss 
will be considered in the Remand portion of this decision.


FINDING OF FACT

The veteran's asthma underwent a permanent increase in 
severity during active service in the National Guard in May 
1992.


CONCLUSION OF LAW

The veteran's asthma was aggravated by active service with 
the National Guard in May 1992.  38 U.S.C.A. §§ 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an in-service 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).  Where the determinative issue involves 
medical causation, competent medical evidence is required for 
the claim to be well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).

	The other applicable statutes, regulations, and 
precedents necessary for the disposition of this case are as 
follows:
	
For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111. 

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  In October 1996, the Board remanded 
the case for further development in an attempt to assist the 
veteran in developing his claim.  Sufficient information has 
been obtained such that no further assistance to the veteran 
is required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b).  


Factual Background

A review of the veteran's service records in the late 1960's 
is essentially unremarkable with regard to a pulmonary 
disorder.  

In a report of medical history made in conjunction with Army 
National Guard enlistment examination on April 30, 1990, the 
veteran stated that he was allergic to cats and pollen and 
was taking Proventil for allergies.  On the examination 
itself, the lungs and chest were recorded as normal.  
Notation was made of hearing loss. Waiver was considered, and 
the waiver was approved.  

Information of record reflects that the appellant was a 
National Guard unit member who had 52 days of inactive duty 
for training between August 1990 and August 1991 and 35 days 
of inactive duty for training between beginning August 30, 
1991.  

Of record is a March 1992 communication from Margaret 
Kurohara, M.D., an allergist with Kaiser Permanente.  She 
indicated the appellant was being followed in the allergy 
clinic at the Kaiser Imperial Clinic in Downey, California.  
She noted the appellant had stable bronchial asthma and 
allergic rhinitis.  She indicated that studies "suggest that 
environmental tobacco smoke can adversely affect patients 
with asthma."  She believed the appellant would benefit from 
avoidance of environments with a significant amount of 
passive cigarette smoke exposure.

A roster of Company C (Medical), 240th Support Battalion, 
California Army National Guard, dated April 30, 1992, 
reflected the appellant was a member of that unit.  

On one occasion in May 1992, the appellant complained that he 
had sustained an illness during "this federalization."  He 
complained of having congestion and breathing difficulties 
caused by exposure to smoke in the Armory.  He stated this 
had begun on April 29, 1992, in the Long Beach Armory.  
Complaints included congestion, wheezing, nasal decongestion, 
and productive cough.  Reference was made to present 
treatment he was undergoing, and this included an inhaler on 
an as-needed basis, with his private physician.  Notation was 
made of asthma.  He was cleared for defederalization.   

A Certificate of Release or Discharge from Active Service, DD 
Form 214, shows that the veteran was called to active service 
in support of Operation Garden Plot, from May 1 to May 9, 
1994.

Pulmonary function testing done by VA in November 1994 was 
interpreted as showing a mild obstructive ventilatory 
dysfunction.  It was indicated that the findings suggested 
that either asthma or chronic obstructive pulmonary disease 
of the bronchitis type was present.  

Subsequent medical evidence includes the report of a VA 
general medical examination accorded the veteran in December 
1994.  The veteran gave a history of "intrinsic asthma 
unrelated to chronic cigarette smoking."  It was indicated 
that, while there was a history of atrophy, no definite 
allergens had been linked to the precipitation of asthma.  
The appellant noticed that the bronchospasm was frequently 
precipitated by exposure to smog or smoke.  He claimed that, 
during a tour of duty with the National Guard during the Los 
Angeles riots in 1992, he sustained a significant 
exacerbation of shortness of breath and bronchospasm which 
required urgent care at a Kaiser Permanente facility and 
which resulted in a significant increase in the amount of 
medication that he was taking.  An examination was conducted 
and the conclusion was that he had a history of probable 
atopic asthma which required multiple doses of inhaled 
medications and oral Theophylline daily for control.  

Received in April 1995 were reports of visits to a Kaiser 
Permanente facility on periodic occasions beginning in 1991.  
At the time of one such visit on July 29, 1991, it was noted 
that the veteran had had bronchial asthma diagnosed in 1981.  
Notation was also made of allergic rhinitis and a 37-pack-a-
year history of cigarette smoking.  It was noted the veteran 
quit smoking in 1982.  Reportedly, he had his first asthma 
attack in 1981, while at a baseball game.  Since then, he had 
been hospitalized only one additional time.  Currently, he 
was doing well.  Aggravating factors for asthma and his 
allergic rhinitis were reported to be smog, cold, exercise, 
smoke, and perfumes.  At the time of one other visit on May 
29, 1992, his breathing was described as stable.  Notation 
was made that he was going to be released from the National 
Guard the following week.  

Received in May 1995 was a communication from the veteran's 
wife in which she recalled that he was on active duty during 
the Los Angeles riots in April and May 1992.  She stated 
that, when he returned home from his service, she noticed 
that he had severe wheezing and shortness of breath.  She 
indicated that he always complained of smoke around the 
National Guard Armory.  She added that, after weekend duty, 
he came home with the smell of cigarette smoke on his 
clothing.  She related that, when he returned from the riot 
duty, his symptoms were much more severe and more prolonged 
than during other duty periods and she believed that the odor 
of smoke was more pronounced than during normal weekend 
attendance.  

Of record is a communication with the date March 17, 1992, 
written in.  Fouad Darweesh, M.D., stated that the veteran 
had allergy-induced asthma.  It was noted that, during a 
routine appointment, the appellant mentioned that, while 
attending drill sessions, he had experienced severe breathing 
discomfort caused by allergic reaction to both a "direct and 
lingering" smoke inside the National Guard Armory.  The 
physician suggested that secondhand cigarette smoke could 
constitute a serious  to hazard to the appellant's health.  
It was recommended that the appellant avoid tobacco smoke in 
all situations.  He believed that continued exposure to 
cigarette smoking could produce damage to the appellant's 
airways.  An October 1991 communication of Dr. Darweesh is to 
the same effect.  

Also of record is an October 1997 communication from Edward 
Anthony Oppenheimer, M.D., the Chief of Pulmonary Medicines 
at the Southern California Permanente Medical Group in Los 
Angeles.  He stated the appellant had bronchial asthma which 
had progressively worsened since 1992 and which required more 
medications and treatment, including steroids.  He had 
reviewed factors which could aggravate asthma with the 
appellant.  Notation was made that the appellant reported 
that, while on active duty from late April to May 1992 for 
three weeks, he was exposed to considerable secondhand 
cigarette smoke which aggravated the asthma so much that he 
had to seek urgent care at a nearby Kaiser Permanente medical 
office.  He stated that the asthma had been more difficult to 
treat effectively and control since then.  A diagnosis was 
made of "bronchial asthma, moderately severe--worse since May 
1992."  Also diagnosed was allergic rhinitis.  

The veteran was accorded a pulmonary evaluation for official 
purposes in November 1998.  It was noted that, during the Los 
Angeles riots in May 1992, the appellant was called to active 
duty and was stationed at Long Beach during that time.  He 
claimed that, during that time, he was exposed to secondhand 
smoke.  He added that his asthma started to flareup 
thereafter and he continued to have increased shortness of 
breath.  He claimed that he had to see his physicians on a 
regular basis.  He stated that, since that time, he had been 
taking an increasing number of inhalers and oral medications 
to control his asthma.  He added that, during that time, he 
was seen by his physician and was advised not to stay in 
smoked-filled rooms due to possible exacerbation of his 
asthma.  

The examiner reported that the veteran's asthma had been 
under control with the occasional use of inhalers and 
Proventil prior to the smoke exposure in 1992.  It was 
related that since that time, however, the veteran had 
required more medication and inhalers and even had to take 
Prednisone on occasion.  His last usage was in June 1998.  

The physician stated that he reviewed the medical records 
from the Kaiser Permanente.  Reference was made to a May 1988 
entry that showed a diagnosis of bronchial asthma.  Reference 
was also made to evidence reported above.  

The examiner stated that he did not have available any 
records dating back to 1981 when the asthma reportedly began.  
He noted that, initially, the asthma was attributed to 
smoking, but the veteran was advised to stop smoking which he 
did.  The first notation of the asthma that the physician saw 
began in 1991 when the veteran was advised by family 
physicians to stay away from smoke.  Reference was made to 
the May 1992 participation with the National Guard in the Los 
Angeles riots in which the veteran was reportedly exposed to 
secondhand smoke while serving in a building were other 
people were smoking.

In reviewing the veteran's history, it was also noted that he 
was allergic to cats and this probably contributed to his 
symptoms.  He was desensitized, but continued to have a cat 
and two dogs in his house and this was noted as possibly 
continuing to worsen his asthma.  It was further indicated 
that, in reviewing the veteran's medications, he was 
definitely taking more medications to control his symptoms at 
the present time and this was noted to be further evidence of 
worsening of the veteran's symptoms since 1981.  Notation was 
made that exposure to secondhand smoke "probably contributed" 
to some of the effects.  The examiner stated that it should 
also be considered that having a cat and two dogs might also 
contribute to a worsening of symptoms, as well as the 
veteran's history of smoking and the fact that he was getting 
older in age.

The examiner stated that "taking into account all these 
factors, it is assumed that his symptoms have worsened due to 
multiple factors including prior history of smoking, exposure 
to secondhand smoke in 1992 and allergy to cats."  The 
examiner opined that the veteran's "asthma increased in basic 
pathology during active service including exposure to smoke 
during his May 1992 activation period, beyond the natural 
progression of the disorder."  

Analysis

Initially the Board finds that the veteran has submitted a 
well-grounded claim for service connection.  There is a 
current diagnosis of asthma.  There is evidence of treatment 
of respiratory disability in service in May 1992, and medical 
professionals have expressed the opinion that the asthma was 
permanently aggravated by service.  The Board also finds that 
the veteran has complied with its duty to assist him with the 
development of his claim.

The veteran and his representative have essentially conceded 
that his asthma preexisted his National Guard service in May 
1992.  Further, all of the medical evidence is to the effect 
that asthma pre-existed service.  There is no evidence that 
the asthma was incurred in service.  Accordingly, the Board 
concludes that the presumption of soundness has been 
rebutted.  

The question for consideration is whether the preexisting 
asthma was aggravated by the several days of active duty the 
veteran underwent in May 1992.  Where a preexisting 
disability undergoes an increase in severity during service, 
there is a presumption of aggravation.  38 C.F.R. § 3.306(a).  
The records show that, on one occasion during the period of 
federalization in May 1992, the veteran complained of 
congestion, wheezing, and cough caused by exposure to smoke 
in the Armory where he was stationed.  While a careful review 
of the evidence of record raises a question as to how 
frequently the veteran had to be seen following the exposure 
to the secondhand smoke in May 1999, the medical evidence of 
record indicates that it is at least possible that the 
veteran's asthma was aggravated by the secondhand smoke which 
he complained of in May 1992 and thereafter.  The entire 
claims folder was reviewed by a physician for VA in November 
1998 and he expressed the opinion that the veteran's asthma 
had increased during the active service beyond the natural 
progression of the disorder.  While other possible causative 
factors have been noted, including the veteran's history of 
smoking, and his allergies, the physician's remarks and those 
of the other physicians of record put the evidence at least 
in equipoise.  That being the case, the Board resolves 
reasonable doubt in the veteran's favor, and concludes that 
service connection for asthma is warranted.  



ORDER

Service connection for asthma is granted. 



REMAND

The Board finds that the claim for an increased evaluation 
for a service-connected hearing loss is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist the veteran with the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

The Board notes that by regulatory amendment effective 
January 10, 1999, substantive changes were made to the 
respective schedular criteria for evaluating hearing loss 
disability.  64 Fed. Reg. 25206-9 (1999) (codified at 38 
C.F.R. § 4.85-4.87).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has not 
had the opportunity to evaluate and assign a disability 
rating to the veteran's hearing loss under the recently 
finalized regulatory changes.  As such changes may be more 
favorable to the veteran's claim, the RO must be allowed to 
adjudicate the veteran's claim under the revised regulations 
before a final review by the Board.  

Additionally, the Board notes that under the revised 
provisions of 38 C.F.R. § 4.85, specific procedures are 
provided for conducting audiology examinations.  It is 
unclear whether the veteran's most recent audiology 
examination complies with the revised regulation. 

This case is remanded for the following development:

1.  The RO should take all necessary 
steps to obtain records of any treatment 
the veteran has received for hearing loss 
since November 1998 and associate those 
records with the claims folder.

2.  The veteran should be afforded an 
audiology examination in accordance with 
the provisions of 38 C.F.R. § 4.85.  The 
examiner should review the claims folder 
before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and evaluate the veteran's 
disability under both the old and new 
criteria for evaluating hearing loss.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case containing both the old and new 
criteria for evaluating hearing loss, and 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this examination, is necessary to evaluate his 
claim, and that a failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

